      Case 4:20-cv-00121-WS-MAF Document 11 Filed 05/12/20 Page 1 of 2



                                                                          Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



PIOTR PETE CHWALA,
A# 215-589-098,

      Petitioner,

v.                                                          4:20cv121–WS/MAF

WILLIAM P. BARR, ATTORNEY
GENERAL OF THE UNITED
STATES, et al.,

      Respondents.



                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 9) docketed April 28, 2020. The magistrate judge recommends that this case be

dismissed without prejudice for the plaintiff’s failure to prosecute.

      Upon review of the record, this court has determined that the magistrate

judge’s report and recommendation should be adopted. Accordingly, it is

ORDERED:

      1. The magistrate judge's amended report and recommendation (ECF No. 9)

is hereby ADOPTED and incorporated by reference into this order.
      Case 4:20-cv-00121-WS-MAF Document 11 Filed 05/12/20 Page 2 of 2



                                                                         Page 2 of 2


      2. This action is DISMISSED without prejudice for failure to prosecute.

      3. The clerk shall enter judgment stating: "All claims are DISMISSED

without prejudice."

      DONE AND ORDERED this 12th            day of   May    , 2020.



                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
